                                                                                                                           Entered on Docket
                                                                                                                           April 16, 2019
                                                                                                                           EDWARD J. EMMONS, CLERK
                                                                                                                           U.S. BANKRUPTCY COURT
                                                                                                                           NORTHERN DISTRICT OF CALIFORNIA

                                                                     1      John D. Fiero (CA Bar No. 136557)
                                                                            Jason H. Rosell (CA Bar No. 269126)
                                                                     2      PACHULSKI STANG ZIEHL & JONES LLP   Signed and Filed: April 16, 2019
                                                                            150 California Street, 15th Floor
                                                                     3      San Francisco, CA 94111
                                                                            Telephone: (415) 263-7000
                                                                     4      Facsimile:     (415) 263-7010
                                                                            E-mail:        jfiero@pszjlaw.com
                                                                     5                     jrosell@pszjlaw.com  __________________________________________
                                                                                                                        HANNAH L. BLUMENSTIEL
                                                                     6      Proposed Counsel for the Official           U.S. Bankruptcy Judge
                                                                            Committee of Unsecured Creditors
                                                                     7

                                                                     8                                 UNITED STATES BANKRUPTCY COURT

                                                                     9                                 NORTHERN DISTRICT OF CALIFORNIA

                                                                    10                                         SAN FRANCISCO DIVISION

                                                                    11      In re:                                                  Case No. 19-30232 (HLB)
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12      MUNCHERY, INC.,                                         Chapter 11
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13                                     Debtor.                  ORDER APPROVING APPLICATION OF
                                            ATTORNEYS AT LAW




                                                                                                                                    THE OFFICIAL COMMITTEE OF
                                                                    14                                                              UNSECURED CREDITORS FOR ORDER
                                                                                                                                    APPROVING EMPLOYMENT OF
                                                                    15                                                              PACHULSKI STANG ZIEHL & JONES
                                                                                                                                    LLP AS COUNSEL TO THE OFFICIAL
                                                                    16                                                              COMMITTEE OF UNSECURED
                                                                                                                                    CREDITORS
                                                                    17

                                                                    18               The Court has considered the Application of the Official Committee of Unsecured Creditors

                                                                    19      for Order Approving Employment of Pachulski Stang Ziehl & Jones LLP as Counsel to the Official

                                                                    20      Committee of Unsecured Creditors [Docket No. 117] (the “Application”), filed by the Official

                                                                    21      Committee of Unsecured Creditors in the above-captioned case (the “Committee”), and the

                                                                    22      declarations of Jason Rosell [Docket No. 119] and Brad Boe [Docket No. 118] in support of the

                                                                    23      Application. Based upon the record before the Court, it appears that Pachulski Stang Ziehl & Jones

                                                                    24      LLP (the “Firm”) does not hold or represent any interest adverse to the estate in the matters on which

                                                                    25      it is to be employed, that the Firm is a disinterested person, that its employment is in the best interest

                                                                    26      of the estate, and that no hearing on the Application is required.

                                                                    27

                                                                    28

                                                                                                                                1
                                                                           DOCS_SF:100470.1
                                                                         Case: 19-30232       Doc# 147     Filed: 04/16/19      Entered: 04/16/19 10:17:26        Page 1 of
                                                                                                                        2
                                                                     1              IT IS HEREBY ORDERED THAT:

                                                                     2              1.        The Application is granted.

                                                                     3              2.        The Committee is authorized to employ the Firm as its counsel on the terms and

                                                                     4      conditions set forth more fully in the Application, effective as of March 26, 2019.

                                                                     5              3.        The Firm shall be compensated as an expense of administration pursuant to sections

                                                                     6      507(a) and 503(b) of the Bankruptcy Code and in accordance with sections 330 and 331 of the

                                                                     7      Bankruptcy Code, the applicable Bankruptcy Rules, the rules of this Court, and such other

                                                                     8      procedures as may be fixed by further order of this Court. For the avoidance of doubt, the Court’s

                                                                     9      Guidelines for Compensation and Expense Reimbursement of Professionals and Trustees shall apply

                                                                    10      to the retention and compensation of the Firm in this case.

                                                                    11              4.        This Court retains jurisdiction with respect to all matters arising from or related to the
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12      implementation of this Order.
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13
                                            ATTORNEYS AT LAW




                                                                    14                                                **END OF ORDER**

                                                                    15

                                                                    16

                                                                    17

                                                                    18

                                                                    19

                                                                    20

                                                                    21

                                                                    22

                                                                    23

                                                                    24

                                                                    25

                                                                    26

                                                                    27

                                                                    28

                                                                                                                                  2
                                                                           DOCS_SF:100470.1
                                                                         Case: 19-30232         Doc# 147      Filed: 04/16/19     Entered: 04/16/19 10:17:26        Page 2 of
                                                                                                                           2
